Citation Nr: 0312279	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.  

2.  Entitlement to service connection for injury to first and 
second premolar, cuspid, and lateral incisor for VA 
outpatient dental treatment eligibility.

(Entitlement to service connection for hypertension and 
entitlement to compensation under 38 U.S.C.A. § 1151 for left 
hemisphere cerebrovascular accident with residual weakness of 
the right upper extremity will be addressed in a later 
decision). 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1963 to October 
1967.

This appeal arises from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in, 
Columbia, South Carolina, that denied entitlement to service 
connection for posttraumatic stress disorder (PTSD), 
determined that claims of service connection for a right knee 
condition and for dental work done in service were not well 
grounded, and denied compensation under 38 U.S.C.A. § 1151 
for residuals of cerebrovascular accident (CVA).  In a 
February 2001 rating decision, the RO also denied service 
connection for hypertension.  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for favorable resolution.  

In a subsequent decision, the RO established service 
connection for the right knee and the veteran has not voiced 
dissatisfaction with the rating assigned.  Thus, that issue 
is no longer on appeal.

The veteran testified before an RO hearing officer in June 
2000.

The Board is undertaking additional development on the issues 
of service connection for hypertension and entitlement to 
compensation under 38 U.S.C.A. § 1151 for left hemisphere CVA 
with residual weakness of the right upper extremity pursuant 
to 38 C.F.R. § 19.9(a)(2).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of 
Vietnam.

2.  It is at least as likely as not that the veteran engaged 
in combat with the enemy during active service.

3.  A diagnosis of PTSD related to combat has been given.

4.  Dental trauma is not shown during active service.

5.  The veteran has a service-connected disability rated 100 
percent disabling.



CONCLUSIONS OF LAW

1.  PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2002); VAOPGCPREC 12-99.

2.  The criteria for eligibility for VA outpatient dental 
treatment are met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§§ 3.381, 17.161(h) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) 
(2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  By letter dated in 
August 2001, the RO notified the veteran that he should 
submit any supporting evidence or inform the RO of the 
location of that evidence and the RO would assist in 
obtaining it.  

By statement of the case (SOC) and supplemental SOC dated in 
March 2000 and October 2002, the RO notified the veteran 
concerning the regulatory requirements for service connection 
for dental trauma for treatment purposes.  He has been 
advised of the evidence considered in connection with his 
claims, and what evidence that is potentially probative or 
not probative of the claims.  38 C.F.R. 3.159(b)(1), (e).  
The RO has attempted to obtain, and has associated with the 
claims file, all pertinent service records, VA medical 
records, and the private medical records identified.

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

II.  PTSD

A.  Factual Background

Service records reflect that the veteran served in Vietnam on 
or around Da Nang Air Base from September 1965 to October 
1966.  His Marine Corps military occupational code was 3041-
Supply Administration Manager.  Service medical records 
(SMRs) reflect that he was counseled in May 1965 for mild 
depression and anxiety.  

The veteran submitted a claim for service connection for PTSD 
in August 1999.  He claimed that he had seen his buddy's face 
eaten away by mosquitoes, that while at Da Nang Air Base he 
had endured mortar explosions, which were so close that he 
felt the percussion on his face, that while lifting litter 
patients from a helicopter he saw a soldier who lost both 
feet, that he heard small arms fire, that he performed 
perimeter guard duty, and that a friend, PFC [redacted], was 
killed.  He reported that he was attached to the Headquarters 
and Headquarters Supply Company of Marine Wing Helicopter 
Group-One, of the First Marine Aircraft Wing.  

A diagnosis of PTSD was rendered during various VA psychiatry 
clinic visits and hospitalization.  An October 2002 VA 
outpatient treatment report reflects a diagnosis of extremely 
severe PTSD resulting from frequent life threatening and 
intensive combat experiences in Vietnam.  

In January 2000 and at later times, the RO denied service 
connection for PTSD on the basis of no verified stressor.  

The veteran submitted written statements of service buddies 
from time to time.  One service comrade recalled sniper fire 
incidents and mortar and rocket attacks that had killed a 
tent mate and destroyed several helicopters at DaNang in 
January 1966.  Another service comrade recalled that in 
October 1965 a grenade had killed a young boy and that the 
Marines manned the perimeter fence for a while.  Another 
Marine who remembered the veteran reported having been 
wounded in April 1966.  Another soldier recounted an attack 
that occurred the night of October 27-28, 1965, at DaNang and 
surrounding areas that killed two Marines and several enemy 
sappers.

In June 2000, the veteran testified that he had no anxiety 
disorder prior to entering the Marine Corps.  He recalled 
that he was assigned to Da Nang Air Base, that the enemy had 
tunneled in and around the area, and that he survived mortar 
and rocket attacks on the base.  He testified that his 
stressors included seeing a young boy blown up very near him.  
When asked, he admitted that he feared for his life during 
some of the attacks.  He testified that a friend, [redacted] 
[redacted], was officially listed as killed in action, 
although he did not say that he witnessed Mr. [redacted] 
death.  

Reports received from the U.S. Armed Services Center for 
Research of Unit Records reflect that Headquarters and 
Headquarters Squadron was located at Da Nang, that for the 
last week of October 1965 Headquarters and Headquarters 
Squadron manned defensive positions, and that a unit member 
received a Purple Heart.  These reports do not mention enemy 
activity.  

In August 2001, the RO sent a letter to the veteran notifying 
him of the provisions of the VCAA.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  In addition, service connection for PTSD is subject 
to additional requirements.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2002); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The record in this case shows that a PTSD diagnosis has been 
given.  The current PTSD diagnosis assumes that the veteran 
participated in combat and experienced specific combat-
related stressors.  Thus, medical experts have considered the 
combat-related stressors alleged by the veteran, and have 
diagnosed PTSD based on those stressors.  38 C.F.R. 
§§ 3.304(f), 4.125; West (Carlton) v. Brown, 7 Vet. App. 70, 
79 (1994).

The issue to be resolved is whether there is credible 
supporting evidence of the combat-related stressors alleged 
by the veteran or whether the evidence demonstrates that he 
participated in combat, in which case credible supporting 
evidence is unnecessary.  38 C.F.R. § 3.304(f).  The question 
of whether an alleged stressor is supported by credible 
evidence is one of fact to be resolved by VA adjudicators 
alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The veteran has recounted perimeter guard duty, hearing small 
arms, and surviving incoming mortar and rocket fire at Da 
Nang Air Base in 1965 and 1966.  He also reported performing 
such activities as lifting litter patients and seeing people 
wounded or killed.

VA's General Counsel (hereinafter referred to as GC) has 
issued a precedent opinion addressing what situations might 
be "combat service" for purposes of applying section 1154(b), 
the authorizing statute for section 3.304(f).  The Board 
points out that 38 U.S.C. section 7104(a), (c) states "The 
Board shall be bound in its decisions by the regulations of 
the Department, instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department."

In VAOPGCPREC 12-99, GC held that to be considered to have 
engaged in combat with the enemy for purposes of section 
1154(b), a veteran must have participated directly in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  GC emphasized that a 
determination that a veteran engaged in combat with the enemy 
need not be based on military citations or other particular 
type or types of evidence but rather, may be supported by any 
evidence probative of that fact.  Id. Likewise, GC stated 
that whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) is a question that must be resolved on a case-by-case 
basis.  GC confirmed that the rule requiring that a claimant 
be given the benefit of the doubt on any issue material to a 
determination of a claim when the evidence on that issue is 
in relative equipoise.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
3.102.  This applies to the issue whether a veteran engaged 
in combat with the enemy.  Id.

The Court has also held that engagement in combat is not 
necessarily determined simply by reference to the award of 
certain combat decorations or MOSs.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In West v. Brown, 7 Vet. App. 
70, 76 (1994), the Court held that where it is determined 
through the receipt of certain recognized military citations 
or other supportive evidence [emphasis added], that the 
veteran was engaged in combat with the enemy, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory" e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  

In the recent case of Pentecost v. Principi, 16 Vet. App. 
124, 129 (2002), the Court reversed the Board's denial of a 
claim for service connection for PTSD on the basis of an 
unconfirmed in-service stressor.  In Pentecost, the veteran 
submitted evidence that his unit was subjected to rocket 
attacks around DaNang in 1967 and 1968.  The Court pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the veteran's own personal 
involvement, is not necessary.  Also see Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are similar.  
The veteran has submitted independent evidence of the 
occurrence of the claimed mortar and rocket attacks that 
occurred while he was stationed in and around DaNang Air 
Base.

The veteran has provided statements that, while not 
containing many specifics concerning his claimed stressors, 
do seem credible.  These statements support the finding that 
the stressors are combat-related.  Specifically, the mortar 
attack and performing guard duty is similar to situations 
described in Cohen, supra.  In that case, the Court stressed 
that "mortar fire" and "guard duty" were situations that 
"might be construed as combat related".  Thus, even without 
award of a decoration such as a Purple Heart, the evidence of 
record is sufficient to find that the veteran participated in 
combat.  Considering all the evidence, the Board finds that 
it is at least as likely as not that the veteran did engage 
in combat with the enemy.  Applying the benefit of the doubt 
doctrine the Board will resolve the issue in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).

Because a medical diagnosis of PTSD related to combat 
stressors in service has been given, and because the veteran 
participated in combat, the regulatory requirements for 
service connection for PTSD have been met and Board will 
grant service connection for PTSD.

III.  Dental Treatment Eligibility

A.  Factual Background

The veteran's SMRs reflect that upon entry to active service 
in October 1963, teeth numbers 1, 16, 17, and 32 (all 3rd 
molars, or "wisdom teeth") were missing.  Teeth numbers 6 
and 11 (upper right and left cuspids) were also missing.    

In July 1967, root canal work was done on teeth numbers 4 and 
5.  The July 1967 dental record also reflects that teeth 
numbers 5 and 12 had been restored.  In August 1967, the root 
canals of teeth numbers 4 and 5 were filled.  

In August 1969, the veteran filed an application for VA 
outpatient dental treatment.  He reported treatment for 
impacted cuspids in Vietnam and bridge work done at Camp 
Lejeune followed by endodontistry due to the deadening of a 
good tooth used as a bridge to a false tooth.  In August 
1969, Ft. Snelling VA Outpatient Clinic informed the veteran 
that his claim had been denied because he had not filed the 
claim within the time limitation.  

In August 1999, the veteran claimed service connection for 
dental work involving the top first and second premolars (4, 
5, 12) cuspids (6, 11) and lateral incisors (7, 10).  In 
November 1999, his representative stated that the SMRs 
contained evidence of disability of those teeth.  

In January 2000, the RO denied service connection for dental 
work on the basis of no evidence of dental work in the 
service medical records.  In response, the veteran submitted 
copies of his service dental records.

In June 2000, the veteran testified that prior to active 
service he had impacted bicuspids.  While in Vietnam, he 
complained of facial pain, and it was determined at that time 
that the bicuspids should be extracted.  He recalled 
excruciating pain during recovery from the extractions.  He 
testified that he has written to the National Personnel 
Records Center (NPRC) for those records three times but has 
not received any response.  He testified that the adjacent 
teeth had died because of the extractions.   

In September 2000, the veteran recalled that the dental work 
at Camp Lejeune in 1967 lasted less than a year and that he 
had to have it replaced at his own expense. 

In a June 2001 rating decision, the RO granted service 
connection for prostate cancer and assigned a 100 percent 
rating effective from May 18, 2001.  

In August 2001, the RO sent a letter to the veteran notifying 
him of the provisions of the VCAA.

B.  Legal Analysis

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment, and 
rating action should consider each defective or missing tooth 
and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  See 38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. § 3.381 (2002).

VA's interpretation has been that, as trauma is used in the 
context of wounds, mere dental treatment or cracking a tooth 
while eating is not sufficient for eligibility to Class II(a) 
dental treatment.  For the purposes of determining whether a 
veteran has eligibility, the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service.  VA General Counsel Opinion (OGC) 
Prec. 5-97.  

Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(d)(1).  Teeth noted as 
missing at entry will not be service connected, regardless of 
treatment during service.  38 C.F.R. § 3.381(d)(6).  

38 C.F.R. § 4.150 contains the rating schedule for dental and 
oral conditions.  A compensable rating is not available for 
root canal and/or restoration of teeth numbers 4, 5, and 12.  
The significance of a finding that a noncompensable service-
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161 (2002).  In this case, however, 
there is no indication of trauma as contemplated by this 
regulation.

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a specified period after 
service (Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); those who were prisoners of war (Classes II(b) 
and (c)); those whose dental condition is aggravating an 
associated service-connected disability (Class III-
"adjunct"-eligibility); those whose service-connected 
disabilities are rated as 100 percent disabling (Class IV 
eligibility); those who are participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 (Class V eligibility); and 
those who have a dental condition which is complicating 
authorized treatment for a medical condition (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.
The record reflects that the veteran has a service-connected 
disability rated 100 percent by schedular evaluation.  
Therefore, he is authorized any needed dental treatment, 
regardless of his original filing date.  38 C.F.R. 
§ 17.161(h) (2002).  Thus, the appeal for outpatient dental 
treatment eligibility is granted.   


ORDER

1.  Service connection for PTSD is granted.

2.  Eligibility for VA outpatient dental treatment is 
granted.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

